Title: Enclosure: Commission Appointing Central College’s Board of Visitors, 18 October 1816
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


            Virginia, to wit:—
            Whereas, by an Act of the General Assembly, Passed the 14h day of February 1816, intitled, “An act for establishing a College in the County of Albemarle,” it is made the duty of the Governor for the time being, as Patron of the said College, to appoint Visitors thereof—Therefore, I, Wilson C. Nicholas, Governor of the Commonwealth of Virginia, do, in pursuance of the authority vested in me by the said Act, hereby constitute and appoint, Thomas Jefferson, James Madison, James Monroe David Watson (of Louisa) General John H. Cocke and Joseph C. Cabell, Visitors of the said College, with all the powers vested in the office of Visitor by the Act of the General Assembly aforesaid—And you are hereby authorised to proceed in the execution of the said office according to law.—
            In witness whereof I have hereunto subscribed my name as Governor aforesaid, this eighteenth day of October, in the year of our Lord, one thousand eight hundred and sixteen.
            
              W. C. Nicholas
            
          